           Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 1 of 16



1    KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
2    RYAN T. BRICKER (State Bar No. 269100)
     GIA L. CINCONE (State Bar No. 141668)
3    CALLA E. YEE (State Bar No. 306652)
     Two Embarcadero Center, Suite 1900
4    San Francisco, California 94111
     Telephone: (415) 576-0200
5    Facsimile: (415) 576-0300
     E-Mail:     gsgilchrist@kilpatricktownsend.com
6                rbricker@kilpatricktownsend.com
                 gcincone@kilpatricktownsend.com
7                cyee@kilpatricktownsend.com
8    Attorneys for Plaintiff
     LEVI STRAUSS & CO.
9

10                                   UNITED STATES DISTRICT COURT
11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12   LEVI STRAUSS & CO.,                                   Case No. 5:16-cv-06344-EJD
13                      Plaintiff,                         [PROPOSED] JUDGMENT AND
                                                           PERMANENT INJUNCTION
14          v.
                                                           Date: May 16, 2019
15   RICHARD I SPIECE SALES CO., INC.,                     Time: 9:00 a.m.
                                                           Place: Courtroom 4, Fifth Floor
16                      Defendant.
                                                           Judge: Honorable Edward J. Davila
17                                                         Amended Complaint filed August 7, 2017
18
19          Plaintiff’s motion for entry of default judgment was properly noticed and served and was

20   noticed for hearing on May 16, 2019, at 9:00a.m. The Court rules as follows:

21   I.     Summary of the Complaint
22          1.      Plaintiff Levi Strauss & Co. (“LS&Co.”) has filed a First Amended Complaint

23   alleging trademark infringement, dilution, and unfair competition under federal and California law`

24   against Richard I Spiece Sales Co., Inc. (“Spiece Sales” or “Defendant”). LS&Co. alleges that

25   Spiece Sales has imported, promoted, advertised, distributed, offered, and sold clothing products,

26   including jeans, that violate LS&Co.’s rights in a number of its federally registered trademarks.

27   (Docket No. 25-1 (“First Amended Complaint”), ¶¶ 6-21.) LS&Co. further alleges that many of the

28   infringing products that Spiece Sales has manufactured, sourced, marketed, offered for sale and/or
     [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
     Case No. 5:16-cv-06344-EJD                                                                          -1-
           Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 2 of 16



1    sold display designs that are confusingly similar to LS&Co.’s Tab Device Trademark (the “Tab
2    trademark”), and LS&Co.’s family of three-digit marks (collectively the “500 Series trademarks”).
3    Defendant has failed to respond to LS&Co.’s First Amended Complaint and default was entered on
4    November 13, 2017. (Docket No. 29.)
5    II.    Findings of Fact
6           2.      LS&Co. has federal trademark registrations for its Tab trademark and 500 Series
7    trademarks. LS&Co. continuously has used these trademarks, some for nearly a century, to
8    distinguish its products. (First Amended Complaint ¶¶ 6-16.)
9           3.      The Tab trademark consists of a textile marker or other material sewn into one of
10   the regular structural seams of the garment. LS&Co. has used the Tab trademark continuously since
11   1936 in interstate commerce on clothing products, and owns a number of federal registrations for the
12   mark. (First Amended Complaint ¶¶ 6-12 & Exs. A and B.)
13          4.      The Tab trademark is valid and protectable, and exclusively owned by LS&Co.
14   (First Amended Complaint ¶ 11.) The Tab trademark is famous and recognized around the world
15   and throughout the United States by consumers as signifying authentic, high quality LEVI’S®
16   garments, including jeans and pants. (Id.)
17          5.      The Tab trademark became famous prior to Defendant’s conduct that is the subject
18   of the First Amended Complaint. (Id.)
19          6.      LS&Co. also owns the family of 500 Series trademarks, including the distinctive
20   trademarks 501®, 505®, 517®, and 569®, among other marks that consist of three digits. (First
21   Amended Complaint ¶ 13.) LS&Co. has used the 500 Series trademarks since 1969 continuously
22   in interstate commerce and on clothing products, and owns a number of federal registrations for the
23   mark. (First Amended Complaint ¶¶ 13-16 & Exs. C and D.)
24          7.      The 500 Series trademarks became famous prior to Defendant’s conduct that is the
25   subject of the First Amended Complaint. (Id.)
26          8.      Defendant, Spiece Sales, with knowledge of LS&Co.’s trademarks, has manufactured,
27   promoted and sold garments under the brand “Denim Express” that bear designs and marks that are
28   likely to cause confusion regarding the source of the products, or of an affiliation or sponsorship
     [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
     Case No. 5:16-cv-06344-EJD                                                                            -2-
            Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 3 of 16



1    with LS&Co. or its products or the Tab and 500 Series trademarks, as shown in Exhibit A to this
2    Order. (First Amended Complaint ¶¶ 17-22 & Exs. E and F.) The Denim Express garments bear
3    designs that are confusingly similar to LS&Co.’s marks. (Id.) They compete with LS&Co.’s
4    products, and are likely to erode substantial goodwill that LS&Co. has accumulated in its distinctive
5    trademarks over many years. (Id.)
6    III.     Conclusions of Law
7             9.    Once a defendant has defaulted, the well-pleaded allegations of the complaint are
8    accepted as true, and the defendant’s liability as framed by the complaint is established. See Adriana
9    Int’l Corp. v. Thoeren, 913 F.2d 1406, 1414 (9th Cir. 1990), cert. denied, 498 U.S. 1109 (1991).
10            10.   The Lanham Act prohibits the unauthorized use in commerce of “any reproduction,
11   counterfeit, copy, or colorable imitation of a registered mark” where such use is likely to cause
12   confusion, to cause mistake, or to deceive. 15 U.S.C. § 1114(1)(a). To prevail on its trademark
13   infringement claims, LS&Co. must establish that (1) it owns valid and protectable trademarks, and
14   (2) defendants’ use of similar designs creates a likelihood of confusion as to the origin or sponsor-
15   ship of defendants’ goods. See Levi Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1352, 1354 (9th Cir.
16   1985).
17            11.   The Lanham Act also renders Defendant liable for diluting LS&Co.’s mark if, “at any
18   time after the owner’s mark has become famous, [it] commences use of a mark or trade name in
19   commerce that is likely to cause dilution by blurring or dilution by tarnishment of the famous mark,
20   regardless of the presence or absence of actual or likely confusion, of competition, or of actual
21   economic injury.” 15 U.S.C. §1125(c).
22            12.   Spiece Sales’ challenged products, examples of which are depicted in Exhibit A
23   according to the relevant marks, infringe and dilute LS&Co.’s Tab and 500 Series trademarks. In
24   manufacturing, offering, promoting, advertising and selling such challenged products, Spiece Sales
25   acted willfully and in disregard of LS&Co.’s rights. (First Amended Complaint ¶¶ 19-22.)
26            13.   The Lanham Act expressly authorizes courts to grant injunctions to remedy violations
27   of a trademark owner’s rights. 15 U.S.C. § 1116(a) (vesting the district court with the “power to
28   grant injunctions, according to principles of equity and upon such terms as the court may deem
     [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
     Case No. 5:16-cv-06344-EJD                                                                          -3-
           Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 4 of 16



1    reasonable, to prevent the violation of any right” of a trademark owner). “It is well established that
2    courts can issue injunctions as part of default judgments.” China Cent. Television v. Create New
3    Tech. (HK) Ltd., 2015 WL 12732432, at *19 (C.D. Cal. Dec. 7, 2015) (quoting Sony Music Entm’t,
4    Inc. v. Elias, No. CV 03–6387 DT (RCx), 2004 WL 141959, *3 (C. D. Cal. Jan. 20, 2004)).
5            14.     Spiece Sales’ actions have caused and, unless enjoined, will cause LS&Co.
6    irreparable harm for which money damages are inadequate. (First Amended Complaint ¶ 22.) A
7    permanent injunction is warranted here, based on LS&Co. demonstration (1) that it has suffered
8    irreparable injury; (2) that there is no adequate remedy at law; (3) “that, considering the balance of
9    hardships between the plaintiff and defendant, a remedy in equity is warranted”; and (4) that it is the
10   public’s interest to issue the injunction.
11           15.     A permanent injunction is an appropriate remedy for the irreparable harm caused by
12   continuous and ongoing trademark infringement. See, e.g., Sennheiser Elec. Corp. v. Eichler, 2013
13   WL 3811775, at *10 (C.D. Cal. July 19, 2013); China Cent. Television, 2015 WL 12732432, at *19.
14   See Century 21 Real Estate LLC v. RealtyComp.com, No. C-14-4774 EMC, 2015 WL 1009660, at
15   *5 (N.D. Cal. Mar. 6, 2015).
16   IV.     Order of Judgment
17           16.     Good cause appearing, it is hereby ordered and adjudged as follows:
18                   a.      Commencing as of the “So Ordered” date of this Judgment and Permanent
19                           Injunction, Spiece Sales, its principals, agents, affiliates, employees, officers,
20                           directors, servants, privies, successors, and assigns, and all persons acting in
21                           concert or participating with it or under its control who receive actual notice
22                           of this Order, are hereby permanently enjoined and restrained, directly or
23                           indirectly, from doing, authorizing or procuring any persons to do any of the
24                           following until such time as this Order is dissolved or modified by further
25                           Court order:
26                           i.      Manufacturing, licensing, selling, offering for sale, distributing, im-
27                                   porting, exporting, advertising, promoting, or displaying any garment
28                                   that displays any of the designs and/or designations illustrated in
     [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
     Case No. 5:16-cv-06344-EJD                                                                            -4-
             Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 5 of 16



1                                Exhibit A to this Order or any other designation and/or design that is
2                                at least as similar to the Tab trademark or 500 Series trademarks as the
3                                designs shown in Exhibit A are to the identified trademarks
4                                (hereinafter collectively the “Prohibited Designs and Designations”);
5                         ii.    Applying, now or in the future, for the federal registration of
6                                trademarks for any of the Prohibited Designs and Designations;
7                         iii.   Licensing or assigning the Denim Express trademark, or the assets
8                                or beneficial ownership or control of assets associated with the
9                                production of goods under the Denim Express trademark, without
10                               disclosing and providing actual notice to the licensee, buyer or
11                               assignee of such trademarks or assets;
12                        iv.    Refusing refunds to any retailer, wholesaler, jobber, distributor or
13                               other seller located in the United States or its territories which, upon
14                               receiving notice of this Injunction, returns products to Spiece Sales
15                               bearing the Prohibited Designs and Designations;
16                        v.     Assisting, aiding or abetting any person or entity engaging in or
17                               performing any act prohibited by this paragraph.
18                  b.    This Injunction shall apply throughout the world to the fullest extent of this
19                        Court’s jurisdiction. This is a final judgment as to all claims asserted against
20                        Defendant in this action.
21                  c.    This Court shall retain jurisdiction for the purpose of making any further orders
22                        necessary or proper for the construction or modification of this Judgment, the
23                        enforcement thereof, and/or the punishment for any violations thereof. If
24                        LS&Co. commences an action for enforcement of this Judgment, the prevailing
25                        party shall be awarded reasonable attorneys’ fees and costs from the other party.
26   / / /
27   / / /
28   / / /
     [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
     Case No. 5:16-cv-06344-EJD                                                                         -5-
           Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 6 of 16



1           17.     For the purpose of any future proceeding to enforce the terms of this Judgment,
2    service by certified or registered mail upon a party or their counsel of record at their last known
3    address shall be deemed adequate notice for each party.
4           IT IS SO ORDERED.
5

6    Dated: _________________________
7
8

9                                                                          Edward J. Davila
                                                                      United States District Judge
10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
     [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
     Case No. 5:16-cv-06344-EJD                                                                            -6-
Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 7 of 16




                      Exhibit A 
1/14/2019                              Denim Express
                      Case 5:16-cv-06344-EJD         jeans:free shipping,discount
                                                 Document        33-2 Filedprices:DenimExpress.com
                                                                                  01/15/19 Page 8 of 16
                                                                                                                                                                                    contact us
                                                                                                                                                                                     shipping
                                     SEARCH                                                                                                                                              help




  JEANS       CLOTHING         SHOES         MENS            WOMENS              KIDS            ACCESSORIES               HOT DEALS            MADE IN USA

      BRAND LOCATOR        A   • B   • C   • D   • E   • F   • G   • H   • I   • J   • K   • L    • M    • N   • O   • P    • Q   • R   • S   • T   • U   • V   • W   • X   • Y   • Z




                               Denim Express Jeans for men


                Denim Express Jeans are Made in the USA and provides long lasting denim for our customers who need and want a
                good denim product. Our original jeans are independently and exclusively made with pride and includes our original
                patch and pocket treatments.




     Denim Express Made in the USA 701 Regular Fit             Denim Express Made in the USA 712 Slim                    Denim Express Made in the USA 705 Regular Fit Straight
                   Button Fly jeans                                           Fit jeans                                                       Leg jeans
                       $54.98                                                 $49.98                                                            $49.98




                                                                          Denim Express Jeans




                                                        Bookmark our site! | Recommended shopping sites | Complete Jeans Index




                                                                     Denim Express 2000-2013 - All rights reserved
  Secure Site




                                                                                                                                                    Exhibit A - Page 1 of 8
https://www.denimexpress.com/columbia-sandals.html                                                                                                                                        1/1
1/14/2019                      Denim Express Made in the USA
                         Case 5:16-cv-06344-EJD              701 Regular Fit
                                                          Document       33-2Button Filed
                                                                                    Fly jeans-$54.98-Free
                                                                                            01/15/19 shipping-DenimExpress.com
                                                                                                          Page 9 of 16
                                                                                                                                                                                              contact us
                                                                                                                                                                                               shipping
                                         SEARCH                                                                                                                                                    help




  JEANS         CLOTHING           SHOES            MENS              WOMENS              KIDS            ACCESSORIES               HOT DEALS            MADE IN USA

      BRAND LOCATOR            A   • B   • C      • D    • E   • F    • G   • H   • I   • J   • K   • L    • M    • N   • O   • P    • Q   • R   • S   • T   • U   • V   • W    • X   • Y   • Z


  Home > Made in the USA > Denim Express Made in the USA 701 Regular Fit Button Fly jeans

                                                                                                                                                                          Great Choices

                                         Denim Express Made in the USA 701
                                         Regular Fit Button Fly jeans for men
                                         We're excited to share the news! Denim Express will be offering a New Made in
                                         the USA 701 Button fly jean. These comfortable and long lasting jeans will be a
                                         favorite and will hold up against any other jeans out there. Made of 14 oz. denim
                                         and more importantly Made in the USA. We have carefully made these jeans to
                                         provide our customer a long lasting product that will have you coming back for
                                         more. Featuring a leather patch on the back with copper rivets and stitched with
                                         pride.                                                                                                                    Denim Express Made in
                                                                                                                                                                   the USA 705 Regular Fit
                                            Waist – sits at waist                                                                                                     Straight Leg jeans
                                            Seat – regular                                                                                                                     $49.98
                                            Thigh – regular
                                            Leg – straight, 16" opening

                                         Button fly, 100% cotton.

                                         If these Denim Express jeans aren’t up to your standards, send them back for a
                                         full refund-plus the cost of return shipping. We make them, sell them, ship them
            SKU# DE701                   and back them up!

                                         We have gone to great lengths to create our unique DENIM EXPRESS® brand of
                                         jeans, which are independently and exclusively made in the USA by Spiece. Our
                                         DENIM EXPRESS® jeans include our original patch and pocket treatments.
                                                                                                                                                                         Texas State tee
                                                 Usually ships within 1-2 Business days                                                                                        $5.00

                                         Color:         Stonewash DE701

                                         Size:          Select Size

                                         Quantity: 1

                                         Price:      $54.98


                                         Not seeing your perfect inseam? We offer custom hemming for only $5 a pair!
                                         Click here for more information.



                                                 Denim Express Made in the USA 701 Regular Fit Button Fly jeans




                                                                 Bookmark our site! | Recommended shopping sites | Complete Jeans Index




                                                                              Denim Express 2000-2013 - All rights reserved
  Secure Site




                                                                                                                                                             Exhibit A - Page 2 of 8
https://www.denimexpress.com/de701-mens-jeans.html                                                                                                                                                  1/1
1/14/2019                          Denim Express Made in
                        Case 5:16-cv-06344-EJD           the USA 712 Slim
                                                       Document       33-2Fit jeans-$49.98-Free
                                                                                Filed 01/15/19  shipping-DenimExpress.com
                                                                                                       Page 10 of 16
                                                                                                                                                                                           contact us
                                                                                                                                                                                            shipping
                                         SEARCH                                                                                                                                                 help




  JEANS         CLOTHING           SHOES            MENS             WOMENS             KIDS             ACCESSORIES              HOT DEALS           MADE IN USA

      BRAND LOCATOR            A   • B   • C   • D    • E   • F      • G   • H   • I   • J   • K   • L    • M   • N   • O   • P   • Q   • R   • S   • T   • U   • V   • W    • X   • Y   • Z


  Home > Made in the USA > Denim Express Made in the USA 712 Slim Fit jeans

                                                                                                                                                                      Great Choices

                                         Denim Express Made in the USA 712 Slim
                                         Fit jeans for men
                                                         We are proud to announce our new Denim Express Brand Made in the
                                                         USA Slim Fit 712 jean. These jeans are comfortable and
                                                         environmentally friendly and are an American Cotton Growers
                                                         product. Made of pure 14 oz. SAFEDenim and Made in the USA. We
                                                         have carefully made these jeans to provide our customer a long
                                                         lasting product that will have you coming back for more. Featuring a
                                                         leather patch on the back with copper rivets and stitched with pride.                                            Denim
                                                                                                                                                                      Express Made
                                                            Waist – sits at waist                                                                                       in the USA
                                                            Seat – slim                                                                                                705 Regular
                                                            Thigh – slim                                                                                               Fit Straight
                                                            Leg – tapered, 16" opening                                                                                   Leg jeans
                                                                                                                                                                            $49.98
                                                         Zip fly, 100% cotton.

                                                         If these Denim Express jeans aren’t up to your standards, send them
                                                         back for a full refund-plus the cost of return shipping. We make them,
                                                         sell them, ship them and back them up!

            SKU# DE712                                   We have gone to great lengths to create our unique DENIM
                                                         EXPRESS® brand of jeans, which are independently and exclusively
                                                         made in the USA by Spiece. Our DENIM EXPRESS® jeans include our
                                                         original patch and pocket treatments.

                                                  Usually ships within 1-2 Business days
                                                                                                                                                                       Property of
                                          Color:       Stonewash DE712                                                                                                California tee
                                          Size:        Select Size                                                                                                          $5.00
                                          Quantity: 1

                                          Price:      $49.98


                                                         Not seeing your perfect inseam? We offer custom hemming for only
                                                         $5 a pair! Click here for more information.



                                                          Denim Express Made in the USA 712 Slim Fit jeans




                                                              Bookmark our site! | Recommended shopping sites | Complete Jeans Index




                                                                            Denim Express 2000-2013 - All rights reserved
  Secure Site




                                                                                                                                                          Exhibit A - Page 3 of 8
https://www.denimexpress.com/de712-mens-jeans.html                                                                                                                                               1/1
1/14/2019                     Denim Express Made in the USA
                        Case 5:16-cv-06344-EJD              705 Regular Fit
                                                         Document       33-2StraightFiled
                                                                                     Leg jeans-$49.98-Free
                                                                                           01/15/19 Page   shipping-DenimExpress.com
                                                                                                                   11 of 16
                                                                                                                                                                                           contact us
                                                                                                                                                                                            shipping
                                         SEARCH                                                                                                                                                 help




  JEANS         CLOTHING           SHOES            MENS             WOMENS             KIDS             ACCESSORIES              HOT DEALS           MADE IN USA

      BRAND LOCATOR            A   • B   • C   • D    • E   • F      • G   • H   • I   • J   • K   • L    • M   • N   • O   • P   • Q   • R   • S   • T   • U   • V   • W    • X   • Y   • Z


  Home > Made in the USA > Denim Express Made in the USA 705 Regular Fit Straight Leg jeans

                                                                                                                                                                      Great Choices

                                         Denim Express Made in the USA 705
                                         Regular Fit Straight Leg jeans for men
                                                         We are proud to announce our new Denim Express Brand Regular Fit
                                                         Made in the USA 705 jean. These jeans are comfortable and
                                                         environmentally friendly and are an American Cotton Growers
                                                         product. Made of pure 14 oz. SAFEDenim and Made in the USA. We
                                                         have carefully made these jeans to provide our customer a long
                                                         lasting product that will have you coming back for more. Featuring a
                                                         leather patch on the back with copper rivets and stitched with pride.                                            Denim
                                                                                                                                                                      Express Made
                                                            Waist – sits at waist                                                                                       in the USA
                                                            Seat – regular                                                                                             712 Slim Fit
                                                            Thigh – regular                                                                                                jeans
                                                            Leg – straight, 17" opening                                                                                     $49.98

                                                         Zip fly, 100% cotton.

                                                         If these Denim Express jeans aren’t up to your standards, send them
                                                         back for a full refund-plus the cost of return shipping. We make them,
                                                         sell them, ship them and back them up!

            SKU# DE705                                   We have gone to great lengths to create our unique DENIM
                                                         EXPRESS® brand of jeans, which are independently and exclusively
                                                         made in the USA by Spiece. Our DENIM EXPRESS® jeans include our
                                                         original patch and pocket treatments.

                                                  Usually ships within 1-2 Business days                                                                              Texas Tried &
                                                                                                                                                                        True tee
                                          Color:       Stonewash DE705                                                                                                      $5.00
                                          Size:        Select Size

                                          Quantity: 1

                                          Price:      $49.98


                                                         Not seeing your perfect inseam? We offer custom hemming for only
                                                         $5 a pair! Click here for more information.



                                            Denim Express Made in the USA 705 Regular Fit Straight Leg jeans




                                                              Bookmark our site! | Recommended shopping sites | Complete Jeans Index




                                                                            Denim Express 2000-2013 - All rights reserved
  Secure Site




                                                                                                                                                          Exhibit A - Page 4 of 8
https://www.denimexpress.com/de705-mens-jeans.html                                                                                                                                               1/1
6/20/2017                            Denim Express 701 Regular Fit Button Fly jeans­$54.98­Free shipping­DenimExpress.com
                          Case 5:16-cv-06344-EJD         Document 33-2 Filed 01/15/19 Page 12 of 16
                                                                                                                                                                         contact us
                                                                                                                                                                          shipping
                                                SEARCH                                                                                                                        help




            JEANS         CLOTHING          SHOES          MENS           WOMENS            KIDS          ACCESSORIES                HOT DEALS   MADE IN USA                       

                BRAND LOCATOR            A  • B  • C  • D  • E  • F  • G  • H  • I  • J  • K  • L  • M  • N  • O  • P  • Q  • R  • S  • T  • U  • V  • W  • X  • Y  • Z


            Home > Made in the USA > Denim Express 701 Regular Fit Button Fly jeans




                                                Denim Express 701 Regular Fit Button Fly jeans for
                                                men
                                                  We're excited to share the news! Denim Express will be offering a New 701 Button fly jean.
                                                  These comfortable and long lasting jeans will be a favorite and will hold up against any
                                                  other jeans out there. Made of 14 oz. denim and more importantly Made in the USA. We
                                                  have carefully made these jeans to provide our customer a long lasting product that will
                                                  have you coming back for more. Featuring a leather patch on the back with copper rivets
                                                  and stitched with pride.

                                                       Waist – sits at waist
                                                       Seat – regular
                                                       Thigh – regular
                                                      Leg – straight, 16" opening

                                                  Button fly, 100% cotton.

                                                  If these Denim Express jeans aren’t up to your standards, send them back for a full refund­
                                                  plus the cost of return shipping. We make them, sell them, ship them and back them up!
                               
                      SKU# DE701                  We have gone to great lengths to create our unique DENIM EXPRESS® brand of jeans, which
                                                  are independently and exclusively made in the USA by Spiece. Our DENIM EXPRESS® jeans
                                                  include our original patch and pocket treatments.


                                                       Usually ships within 1­2 Business days

                                                 Color:     Stonewash DE701

                                                 Size:      Select Size

                                                 Quantity: 1

                                                 Price:    $54.98


                                                 Not seeing your perfect inseam? We offer custom hemming for only $5 a pair! Click here
                                                 for more information.



                                                                   Denim Express 701 Regular Fit Button Fly jeans




                                                                   Bookmark our site! | Recommended shopping sites | Complete Jeans Index 




                                                                                Denim Express 2000­2013 ­ All rights reserved
                                                                                                                                                                        Easy Shopping




                                                                                                                                                       Exhibit A - Page 5 of 8
http://www.denimexpress.com/de701­mens­jeans.html                                                                                                                                     1/1
Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 13 of 16




                                                         Exhibit A - Page 6 of 8
Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 14 of 16




                                                         Exhibit A - Page 7 of 8
Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 15 of 16




                                                         Exhibit A - Page 8 of 8
          Case 5:16-cv-06344-EJD Document 33-2 Filed 01/15/19 Page 16 of 16



1                                        CERTIFICATE OF SERVICE
2           I declare that I am employed in the City and County of San Francisco, California. I am
     over the age of eighteen years and not a party to the within action. My business address is Two
3    Embarcadero Center, Suite 1900, San Francisco, California 94111.
4            On the date set forth below, I served by first class mail a true and accurate copy of the fore-
     going document entitled [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION on the
5    parties in this action by placing said copy in sealed envelopes, each addressed as follows:
6                                       Richard I Spiece Sales Co., Inc.
                                        c/o Mr. Thomas Spiece
7                                       515 Crown Hill Drive
                                        Wabash, Indiana 46992
8
                                        Mr. Thomas Spiece
9                                       R.I. Spiece Sales Co., Inc.
                                        1150 Manchester Avenue
10                                      Wabash, Indiana 46992
11           I am readily familiar with my employer's practice for collecting and processing documents
     for mailing with the United States Postal Service. On the date listed herein, following ordinary
12   business practice, I served the within document(s) at my place of business, by placing a true copy
     thereof, enclosed in a sealed envelope, with postage thereon fully prepaid, for collection and mailing
13   with the United States Postal Service where it would be deposited with the United States Postal
     Service that same day in the ordinary course of business.
14
            I declare under penalty of perjury under the laws of the United States that the foregoing is
15   true and correct, and that this declaration was executed on January 15, 2019, at San Francisco,
     California.
16

17

18                                                                            Robert Brown
19
20

21

22

23

24

25

26

27

28
     PROOF OF SERVICE
     Case No. 5:16-cv-06344-EJD
